DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
In claim 10, line 1, “they system” has no antecedent basis in the claims. This objection could be overcome by replacing “the system” with --the machine--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Falzarano, Jr. (US 5,432,294). 
With respect to claim 7, Falzarano, Jr. disclose a machine for inducing a spontaneous audio tone in an audio signal processing circuit, the machine comprising: 
a) a power supply 21 or providing power to an audio signal processing circuit 12 (Falzarano, Jr., col. 3, lines 19-20); 
b) a power gateway 19 for modifying the flow of power from the power supply to the audio signal processing circuit (Falzarano, Jr. Col. 3, lines 19-33); and 
c) a processor 10 for controlling the power gateway 19 as a function of at least one control frequency (Falzarano, Jr. abstract).
	With respect to claim 8, Falzarano, Jr. discloses that the power gateway includes at least one transistor (Falzarano, Jr., col. 3, lines 22-23). 
	With respect to claim 9, Falzarano, Jr. discloses that the at least one control frequency is within the range of 10 Hz to 22,000 Hz (“1560 Hz,” Falzarano, Jr., col. 5, lines 13-14). 
With respect to claim 13, Skillings et al. disclose a method for inducing a spontaneous audio tone in an audio signal processing circuit, the method comprising:
a) receiving at least one control signal from a processor 501 (Skillings et al., paragraph [0056]; Fig. 2); 
b) modifying an input power to a modified output power as a function of the at least one control signal (“to sag down to 7 volts;” Skillings et al., paragraph [0061]); 
c) sending the modified output power to an audio signal processing circuit 802 (Skillings et al., paragraphs [0060]-[0062], Fig. 3); and 
d) generating an audio output signal as a function of the modified output power (Skillings et al., paragraph [0061).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skillings et al., (2018/0090115) in view of Zhu et al. (US 2008/0310191).
With respect to claim 1 Skillings et al disclose the claimed system except for the processor for controlling the power gateway as a function of at least one control frequency. Skillings et al. disclose a spontaneous audio tone inducing system comprising:
a) an audio signal processing circuit 300 (Skillings et al., paragraph [0042]) for modifying a signal from an audio input device (“guitar,” Skillings et al., paragraph [0002]) to an audio output device (an audio output device is inherent in the system in order to hear the “desirable audio effect” mentioned in paragraph [0061] of Skillings); 
b) a power supply for providing power to the audio signal processing circuit (“power provided to musical effects-pedals,” Skillings et al., abstract); 
c) a power gateway for modifying the flow of power from the power supply to the audio signal processing circuit (although a specific device is not mentioned such a power gateway would be inherent in a system that can cause output to the distortion pedal “to sag down to 7 volts;” Skillings et al., paragraph [0061]) and 
d) a processor 501 (Skillings et al., paragraph [0056]; Fig. 2) for controlling the power gateway (“Using pre-sets, a musician may cause the first output port to provide 9 volts to a distortion pedal 802 for one song, and then, in a subsequent song, cause its output to the same distortion pedal 802 to sag down to 7 volts,” Skillings et al., paragraphs [0060]-[0061]). 
Zhu et al. teach a processor 150 which controls a power supply 100 that is modified by a power gateway 120 as a function of at least one control frequency (Zhu et al., paragraphs [0037 and [0043]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Zhu et al. with the system disclosed by Skillings et al. for the advantage of the PFM controller for controlling the power supply which is smaller size, higher efficiency and larger output power capability than other power supply regulators such as linear regulators (Zhu et al., paragraph [0005]). 
With respect to claim 2, Zhu et al. teaches that the system includes an input (DRV signal from PFM controller 300 input to switch 120) for selecting or modifying the at least one control frequency (Zhu et al., paragraphs [0055]-[0057]). 
With respect to claim 3, Skillings et al. teach that the processor 501 includes one or more preset parameters (“first preset,” Skillings et al., paragraph [0060]) and wherein the system includes an input for selecting or modifying the one or more preset parameters (“The smartphone 50-1 then saves that information as a first pre-set that can be recalled later,” Skillings et al., paragraph [0060]). 
With respect to claim 4, Zhu et al. teaches that the power gateway 120 includes at least one transistor (Zhu et al., paragraph [0036]). 
With respect to claim 7, Skillings et al. disclose the claimed machine except for the processor for controlling the power gateway as a function of at least one control frequency. Skillings et al. disclose a machine for inducing a spontaneous audio tone in an audio signal processing circuit, the machine comprising:
a) a power supply for providing power to an audio signal processing circuit (“power provided to musical effects-pedals,” Skillings et al., abstract); 
b) a power gateway for modifying the flow of power from the power supply to the audio signal processing circuit (although a specific device is not mentioned such a power gateway would be inherent in a system that can cause output to the distortion pedal “to sag down to 7 volts;” Skillings et al., paragraph [0061]); and 
c) a processor 501 for controlling the power gateway as a function of at least one control frequency (“Using pre-sets, a musician may cause the first output port to provide 9 volts to a distortion pedal 802 for one song, and then, in a subsequent song, cause its output to the same distortion pedal 802 to sag down to 7 volts,” Skillings et al., paragraphs [0060]-[0061]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Skillings et al., (2018/0090115) in view of Zhu et al. (US 2008/0310191), as applied to claim 1 above, and further in view of Lamb et al. (US 10,601,343).
With respect to claim 5, Skillings et al. in view of Zhu et al. disclose the claimed system except that they are silent on what frequencies the system operates at. However, Lamb et al. teaches a similar power supply system that operates at a control frequency within the range of 10 Hz to 22,000 Hz (“switching frequencies of several hundred hertz up to several kilohertz,” Lamb et al., col. 4, lines 55-58). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lamb et al. with the system disclosed by Skillings et al. in view of Zhu et al. for the advantage of reducing circuit temperatures and thereby reducing faults in the circuit (Lamb et al., col. 2, lines 30-45). 
With respect to claim 6, Skillings et al. in view Zhu et al. disclose the claimed system except that they are silent on the processor controlling the power gateway with at least pulse width modulation. However, Lamb et al. teach a processor 130 for controlling a similar power gateway with at least pulse width modulation (Lamb et al., col. 4, lines 55-58). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lamb et al. with the system disclosed by Skillings et al. in view of Zhu et al. for the advantage of  providing PWM carrier frequency transition smoothing to facilitate transitions between different carrier frequencies, as well as auto tuning to accommodate output voltage accuracy for operation at different carrier frequencies (Lamb et al., col. 2, lines 63-67).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Falzarano, Jr. (US 5,432,294), as applied to claim 7 above, and further in view of Anzziani (US 2021/0209916).
With respect to claim 10, Falzarano, Jr. discloses the claimed machine except that he is silent on whether the system includes an input for selectin for modifying the at least one control frequency. However, Anzziani teaches a similar system including a processor 13 for controlling a power gateway 21 including an input for selecting or modifying the at least one control frequency (“PWM input signal,” Anzziani, paragraph [0048]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Anzziani with the machine disclosed by Falzarano, Jr. for the advantage of providing buzzer sounds at different frequencies to indicate different meanings. 
With respect to claim 12, Falzarano, Jr. discloses the claimed machine except that he is silent on whether the processor controls the power gateway with at least pulse width modulation.  However, Anzziani teaches a similar system including a processor 13 for controlling a power gateway 21 with at least pulse width modulation (“PWM input signal,” Anzziani, paragraph [0048]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Anzziani with the machine disclosed by Falzarano, Jr. for the advantage of providing buzzer sounds at different frequencies to indicate different meanings. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Falzarano, Jr. (US 5,432,294), as applied to claim 7 above, and further in view of Yamashita (JP 2020-181115). 
With respect to claim 11, Falzarano, Jr. disclose the claimed system except that he is silent on whether the processor includes one or more preset parameters and wherein the system includes an input for selecting or modifying the one or more preset parameters. However, Yamashita teaches a similar audio circuit including one or more preset parameters (“setting various predetermined periods and predetermined pulse widths in advance,” top of pg. 5 of the machine translation of Yamashita) and wherein the system includes an input for selecting or modifying the one or more preset parameters (“setting” as disclosed by Yamashita inherently includes an input). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yamashita with the machine disclosed by Falzarano, Jr. for the advantage of creating different types of buzzer sounds of the horn, Yamashita, top of pg. 5 of the machine translation). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Skillings et al., (2018/0090115), as applied to claim 13 above, and further in view of Lamb et al. (US 10,601,343).
With respect to claim 14, Skillings et al. disclose the method except that they are silent on the processor controlling the power gateway with at least pulse width modulation. However, Lamb et al. teach a processor 130 for controlling a similar power gateway with at least pulse width modulation (Lamb et al., col. 4, lines 55-58). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lamb et al. with the method disclosed by Skillings et al. in view of Zhu et al. for the advantage of  providing PWM carrier frequency transition smoothing to facilitate transitions between different carrier frequencies, as well as auto tuning to accommodate output voltage accuracy for operation at different carrier frequencies (Lamb et al., col. 2, lines 63-67).

Allowable Subject Matter
The following claims have been drafted by the examiner and considered to distinguish patentably over the art of record in this application, claims 1 and 13 are presented to applicant for consideration: 


1. 	A spontaneous audio tone inducing system comprising:
a) an audio signal processing circuit for modifying a signal from an audio input device to an audio output device; 
b) a power supply for providing power to the audio signal processing circuit; 
c) a power gateway for modifying the flow of power from the power supply to the audio signal processing circuit; and 
d) a processor for controlling the power gateway as a function of at least one control frequency, whereby the power supply and power gateway, together, generate an audible tone.

13. 	A method for inducing a spontaneous audio tone in an audio signal processing circuit, the method comprising:
a) receiving at least one control signal from a processor; 
b) modifying an input power to a modified output power as a function of the at least one control signal, wherein the modified output power generates an audible tone; 
c) sending the modified output power to an audio signal processing circuit; and 
d) generating an audio output signal as a function of the modified output power.

	The above changes are suggested because Skillings et al. teaches modifying the power to an audio signal circuit but does not disclose that the modified power signal generates an audible tone. While Applicant’s claims 1 and 13 each previously mentioned “inducing a spontaneous audio tone” in the respective preambles of claims 1 and 13, the body of the claims recited no structure or steps that would result in this audio tone. The above amendment puts claims 1 and 13 in condition for allowance since the body of the claims have been modified to recite that the audible tone is generated. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 21, 2022